Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147898(14)                                                                                              Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices
  ROSALIE M. BAGBY, Personal
  Representative of the ESTATE OF
  DALE LEE BAGBY, II,
               Plaintiff-Appellee,
                                                                   SC: 147898
  v                                                                COA: 311597
                                                                   Wayne CC: 11-001670-NO
  DETROIT EDISON COMPANY,
             Defendant-Appellant.
  _______________________________/

         On order of the Chief Justice, the motion of the Michigan Manufacturers
  Association to participate as amicus curiae is GRANTED. The amicus brief submitted on
  December 12, 2013, by the Michigan Manufacturers Association on the application for
  leave to appeal is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 23, 2013
                                                                              Clerk